                                                                                                                                                                                .,1<'
                                                                                                                                                                                / __ I,_\
"'-~ 245!3 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                   Page, l of l



                                                        UNITED STATES DISTRICT CO                                                    SEP O6 2019
                                                                   SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                    CLERK, U.S. DISTRl(:T COURT
                                                                                                                .,S.QUTHEil~ DISTRI.CT OF CALIFuRNiA
                                 United States of America                                JUDGMENT t\l A CRIMINAL CAS~PU"(V
                                                         V.                              (For Offenses Commi       ~nor After November 1, 1987)              ~j,:          _,


                              Pedro Daniel Garcia-Garcia                                 Case Number: 3:19-mj-23668

                                                                                        Brian J. White
                                                                                         Defendant's Attorney


 REGISTRATION NO. ·88842298

 THE DEFENDANT:
  ~ pleaded guilty to count(s) 1 of Complaint
                                                                  ------"-------------------------
  •     was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                                       Nature of Offense                                                            Count Number(s)
 8:1325                                                ILLEGAL ENTRY (Misdemeanor)                                                  1

  D The defendant has been found not guilty on count(s)
                                                           -------------------
  •     Count(s)
                            - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                               ITfil TIME SERVED
                                               /\                                   •   _ _ _ _ _ _ _ _ _ _ days

  ~      Assessment: $10 REMITTED ~ Fine: WAIVED
  ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  t~r    defendant's possession at the time of arrest upon their_deport~tion 1:r_ felf\ovtJ,. {\ N\)                      .
  [J)J Court recommends .defendant be deported/removed with relative, ·                1
                                                                                        - , ' • ••              . charged m case
   !·',
       ,
          i,c"i-·,\··/.-vJ/ ;,,-·h
          \I/\ ,nit\_, /IJ_;i •_, ,/'\
                                                                          "j•·1·,,··1,•-··,      •··11··;,, 1·1•'
                                                                           \ \, \ \ j, t1/f\· ,\!\. 1, /,>'l - \ ·,_ l
          ~   ~ j' '       . ('.- . ';   V   ·-._, '          •                                  ,. ' • t .' l '      '   l   f,.   l \       l ~ ,_,
          1            )                           \                                                                                      .


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Friday, September 6, 2019
                                                                                     Date oflmposition of Sentence


Received - - ~ = - - - - -
         DUSM
                                                                                     HONORABLE MITCHELL D. DEMBIN
                                                                                     UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                 3:19-mj-23668
